DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a lithium battery comprising a gelled positive electrode comprising an active material comprising LiFePO4, LiNO3 and PVDF; a negative electrode comprising a lithium metal or lithium alloy and a nonaqueous electrolyte comprising LiNO3 in the reply filed on 7-25-2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling at least for the lithium nitrate salt to be present in the positive electrode which is gelled before first charge/discharge cycle of the battery, does not reasonably provide enablement for not being present to form a gelled positive electrode. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode comprising a gelling agent and an electrolyte salt comprising lithium nitrate and a solvent present in the gelled positive electrode, does not reasonably provide enablement for not being present to form a gelled positive electrode. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising a gelling agent, an electrolyte salt comprising lithium nitrate and a solvent present in the gelled electrolyte, does not reasonably provide enablement for not being present to form the gelled electrolyte. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode and the non-aqueous electrolyte each comprising at least one gelling polymer, does not reasonably provide enablement for not containing a gelling polymer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 1 claims comprising at least one positive electrode and at least one nonaqueous electrolyte where both are gelled.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the amount of the lithium nitrate present in the amount of 2-70% by weight with respect to the total weight of the electrolyte, does not reasonably provide enablement for any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-6 and 8-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the amount of the gelling polymer(s) present in the amount of 5-60% by weight with respect to the total weight of the electrolyte, does not reasonably provide enablement for any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-8 and 10-15 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the amount of the lithium nitrate present in the amount of 0.5-10% by weight with respect to the total weight of the gelled positive electrode, does not reasonably provide enablement for any amount present in the positive electrode to create a gelled positive electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the positive electrode comprising from 10-45% by weight of the gelled nonaqueous electrolyte comprising lithium nitrate at a concentration of 0.5-10 M, does not reasonably provide enablement for any amount present in the positive electrode to create a gelled positive electrode.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the total amount of lithium nitrate in the gelled positive electrode and gelled nonaqueous electrolyte comprises 0.5-30% by weight with respect to a total weight of the positive gelled electrode and gelled nonaqueous electrolyte, does not reasonably provide enablement for any amount to create the complex of the battery.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “at least one gelled positive electrode; at least one gelled non-aqueous electrolyte and at least one negative electrode comprising lithium metal or a lithium alloy, wherein said battery being devoid of polysulfide ions, for improving the lifetime of said battery and where and lithium nitrate is the sole lithium salt providing the ion conductivity”.          Claim 5 is rejected because the claim should cite “wherein the solvent is selected from the group consisting of linear ether, cyclic ethers, carbonates, sulfur comprising solvents, linear esters, cyclic esters and nitriles”. This is because of the use of “and”.          Claim 6 is rejected because the language that should be used is “selected from the group consisting of” because of the use of “and”.         Claim 13 is rejected because the claim should cite “wherein the positive electrode active material comprises lithium iron phosphate”.         Claim 14 is rejected because the claim should cite “A gelled lithium battery comprising: a gelled positive electrode is defined according to claim 8; a negative electrode comprising lithium metal or a lithium alloy and a gelled nonaqueous electrolyte positioned between said gelled positive electrode and said negative electrode were in the battery is devoid of polysulfide ions and comprises lithium nitrate as a sole lithium salt providing the ion conductivity.
           Claim 15 is rejected because the claim should cite “were in a total amount of lithium nitrate in the gelled positive electrode and the gelled nonaqueous electrolyte comprises from 0.5% to 30% by weight with respect to the total weight of said gelled positive electrode and gelled nonaqueous electrolyte of the battery”.                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 8-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ochita (JP 10-134817, translation).          Ochita teaches a battery which can suppress the rise if the battery temperature owing to the chemical reaction in in overcharging and can suppress a remarkable breakdown such as bursting or explosion of the battery comprising a gelled positive electrode comprising LiCoO2 powder: graphite powder: PVDF in an amount of 80:10:10, adding N-methyl-2-pyridone as a dispersion solvent and adding a specific amount of lithium nitrate. The mixture is applied to a current collector.  Ochita teaches in claim 1, a battery comprising the gelled positive electrode comprising lithium nitrate, a negative electrode and an organic electrolyte.  Ochita teaches in claim 3, the content of the lithium nitrate in the positive electrode active material comprises 0.2-15%. Ochita teaches in claim 5, that the negative electrode comprises lithium metal, lithium alloy, etc.          Since Ochita teaches a gelled positive electrode comprising lithium nitrate then inherently the nonaqueous electrolyte forming into a gelled electrolyte would result after the first charge/discharge cycle of the battery would be obtained.	
In addition, the presently claimed property of the nonaqueous electrolyte forming into a gelled electrolyte would have obviously have been present once the Ochita product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Yuan et al. (US 2014/0050990 or EP 2 562 865).              Yuan et al. ‘990 teaches on page 4 in claim 1, a gel electrolyte comprising a nonaqueous solvent containing lithium salts and a gel constituent comprising a poly ethylene glycol compound with the unsaturated double bonds; an ester monomer with an unsaturated double bond; a silane coupling agent and a thermal initiator characterized that the lithium salt consists of 70-100% of a main salt and 0-30% of an auxiliary salt wherein the main salt is at least one of LiNO3, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727